Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,178,420 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations recited in claims 1-20 of the present application is encompassed by the scope of the limitations recited in claim 1 of U.S. Patent No. 11,178,420 B2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20210266589 A1).
Re claim 1, Chen discloses a video image processing method comprising: 
determining a current image block (Chen: Fig. 14, step 1410); 
in response to a size of the current image block not meeting a first preset condition, skipping an advanced/alternative temporal motion vector prediction (ATMVP) operation so that a temporal candidate motion vector of the current image block is not determined according to the ATMVP operation (Chen: Fig. 14, step 1420; paragraph [0118], the turning-off of ATMVP depends on the width or height of the current CU, which also relate to CU size); and 
encoding the current image block (Chen: Fig. 14, steps 1430 and 1440); 
wherein the ATMVP operation includes: 
determining a relevant block of the current image block in a temporal neighboring image (Chen: paragraph [0037], the initial vector (to be modified in some embodiments) is used to get the coordinate of the collocated block on the collocated picture); 
dividing the current image block into a plurality of sub-blocks (Chen: paragraph [0092], sub-CU); 
for each of the sub-blocks, determining a corresponding relevant sub-block in the relevant block (Chen: paragraph [0092], for each “child CU for sharing”, it directly retrieves the (corresponding area of) sub-CU motion information from the sub-CU candidate); and 
determining temporal candidate motion vectors of the sub-blocks of the current image block according to motion vectors of the relevant sub-blocks corresponding to the sub-blocks (Chen: paragraph [0092], the ATMVP candidates suitable for the child CU are generated).
Re claim 2, Chen discloses that the first preset condition includes at least one of: that a number of pixels in a width direction of the current image block is: larger than a first preset number, or larger than or equal to the first preset number; or that a number of pixels in a height direction of the current image block is: larger than a second preset number, or larger than or equal to the second preset number (Chen: paragraph [0118]).
Re claim 3, Chen discloses that the first preset number is 8; and/or the second preset number is 8 (Chen: paragraph [0119]).
Re claim 4, Chen discloses that at least one of a size of one sub-block or a size of one relevant sub-block is fixed to be larger than or equal to 64 pixels (Chen: paragraph [0037], 8×8 is equal to 64 pixels).
Re claim 5, Chen discloses that the at least one of the size of the one sub-block or the size of the one relevant sub-block is fixed at 8×8 (Chen: paragraph [0037]).
Claim 8 recites the corresponding decoding method for decoding the data encoded by the encoding method of claim 1.  It is well known in the art that encoding and decoding are inverse operations.  Additionally, Chen discloses both encoding (Chen: Fig. 14, steps 1430 and 1440) and decoding (Chen: Fig. 14, steps 1430 and 1440).  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 10.  Accordingly, claim 10 has been analyzed and rejected with respect to claim 1 above.
Claim 9 has been analyzed and rejected with respect to claim 2 above.
Claim 10 has been analyzed and rejected with respect to claim 3 above.
Claim 11 has been analyzed and rejected with respect to claim 4 above.
Claim 12 has been analyzed and rejected with respect to claim 5 above.
Claim 15 recites the corresponding non-transitory computer-readable medium storing the data generated by the encoding method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 15.  Accordingly, claim 15 has been analyzed and rejected with respect to claim 1 above.
Claim 16 has been analyzed and rejected with respect to claim 2 above.
Claim 17 has been analyzed and rejected with respect to claim 3 above.
Claim 18 has been analyzed and rejected with respect to claim 4 above.
Claim 19 has been analyzed and rejected with respect to claim 5 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482